DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent Number 11,394,151. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant applications are broader than claims 1-20 of the US patent.
Claims 1 and 11 of an instant application is broader than the claims 1 and 17 of US Patent, as the claimed limitation “the unlocking surface includes an unlocking channel” of US patent does not required by the claims 1 and 17 of the instant application.
 Claim limitations of claims 2-6 are equivalent to claims 
Claims 2-6 of the instant application are equivalent to claims 1-5 of the US Patent.
Claim 8 of the instant application are equivalent to claim 3 of the US Patent.
Claim 9 of the instant application are equivalent to claim 4 of the US Patent.
Claim 10 of the instant application are equivalent to claim 14 of the US Patent.
Similarly, the claims limitations of Claims 12-20 of the instant application are also equivalent to claims 1-20 of US Patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 5, 8-11, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (US 7,628,654) hereafter Hori.

    PNG
    media_image1.png
    359
    743
    media_image1.png
    Greyscale
Regarding claim 1, Hori, discloses a connector apparatus comprising: a housing 1 having at least one substantially cylindrical cavity CC 9, 12 (see annotated fig.) therein (figs. 1, 4a-4d), the coaxial cavity further comprising: a first end; a second end, a locking finger LF intermediate the first end and the second end that includes: a locking tab LT; and an unlocking surface, the locking finger formed to be flexible and capable of flexing between a lock position and an unlock position, the locking finger biased toward the lock position; a primary lock reinforcement 2, which is placed in the housing, the primary lock reinforcement 2 further comprising an opening OP therein corresponding to the second end of the cylindrical coaxial cavity; and an annular guide channel (the area of entering the opening) which is aligned with the unlocking surface. 
Regarding claim 4, Hori, discloses the coaxial cavity includes a tubular section, the locking finger formed from a sidewall of the tubular section. 
Regarding claim 5, Hori, discloses the locking finger includes a free end that moves between the lock position and the unlock position, wherein the lock position is toward a central axis of the cylindrical cavity.   
Regarding claim 8, Hori, discloses the cavity includes a tubular section, the tubular section further comprising a first pair of substantially parallel slits FPS in a sidewall which are substantially parallel to an axis of the at least one substantially cylindrical coaxial cavity; and a second pair of substantially parallel slits SPS in the sidewall which are substantially parallel to the axis of the at least one substantially cylindrical coaxial cavity and collinear with the first pair of slits, a major portion of the locking finger LF formed between the first pair of slits FPS and the second pair of slits SPS.
Regarding claim 9, Hori, discloses the locking finger rotates between the lock position and the unlock position about a pivot area (a distance between the first pair of slits and the second pair of slits in a sidewall) defined between the first pair of substantially parallel slits and the second pair of substantially parallel slits. 

    PNG
    media_image2.png
    394
    451
    media_image2.png
    Greyscale
Regarding claim 10, Hori, discloses the primary lock reinforcement 2 includes: 21a first connector surface; and a second interior surface which includes an alignment scoop ASC to engage corresponding features in the housing 1. 
Regarding claim 11, Hori, discloses a connector assembly comprising: a housing 1 having at least one substantially cylindrical cavity therein, the cylindrical cavity CC, 9, 12 (see annotated fig.) therein (figs. 1, 4a-4d), the  cavity further comprising: a first end; a second end, at least one stop 20 located proximate the second end; a first locking finger LF1  intermediate the first end and the second end; and a second locking finger LF2 intermediate the 
    PNG
    media_image3.png
    495
    733
    media_image3.png
    Greyscale
first end and the second end, the second locking finger LF2 on an opposite side of the cylindrical cavity, both the first locking finger and the second locking finger further comprising: a locking tab LT; and an unlocking surface ULS (see annotated fig.), the locking finger formed to be flexible and capable of flexing between a lock position and an unlock position, the locking finger biased toward the lock position; a cable 18A including a terminal end 13 further comprising: an end that abuts the stop 20 at the second end of the cylindrical cavity; and a locking rib (front end of 13) for engaging the locking tab TB (SEE FIG. 4d) of the locking finger; and a primary lock reinforcement element 2, which is placed in the housing 1, the primary lock reinforcement element 2 further comprising: an opening OP (see annotated fig. above) therein corresponding to the second end of the cylindrical cavity CC; and annular guide channels (the area of entering the opening) aligned with the unlocking surfaces associated with the first and second locking fingers LF1 and LF2. 
Regarding claim 14, Hori, discloses the cylindrical cavity includes a tubular section, the first locking finger LF1 and the second locking finger LF2 formed from a sidewall of the tubular section.
Regarding claim 15, Hori, discloses the first and second locking fingers include a free end that moves between the lock position and the unlock position, wherein the lock position is toward a central axis of the cylindrical cavity.  
Regarding claim 18, Hori, discloses the tubular section further comprises with respect to both the first locking finger LF1 and the second locking finger LF2: a first pair of substantially parallel slits FPS  in the sidewall which are substantially parallel to a central axis of the at least one substantially cylindrical cavity; and a second pair of substantially parallel slits SPS (see annotated fig. above) in the sidewall which are substantially parallel to the axis of the at least one substantially cylindrical cavity and collinear with the first pair of slits FLS, a major portion of the respective locking finger formed between the first pair of slits and the second pair of slits.  
Regarding claim 19, Hori, discloses both the first locking finger and the second locking finger rotate between the lock position and the unlock position about a pivot area defined between the respective first pair of substantially parallel slits and the respective second pair of substantially parallel slits as discussed above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831